Citation Nr: 1218186	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  02-15 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a disability manifested by chronic fatigue, to include as due to an undiagnosed illness or hepatitis C and/or obstructive sleep apnea.  

2.  Entitlement to service connection for a disability manifested by sleep problems, to include as due to an undiagnosed illness or obstructive sleep apnea.  

3.  Entitlement to service connection for a disability manifested by uncontrolled urination, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for a liver and blood disability, to include as due to an undiagnosed illness or hepatis C.  

5.  Entitlement to service connection for a right knee disability.  

6.  Entitlement to service connection for a right hip disability.  

7.  Entitlement to an initial compensable rating for bilateral hearing loss.  

8.  Entitlement to an increased rating for degenerative arthritis of the left knee, currently evaluated as 10 percent disabling.  

9.  Entitlement to an increased rating for instability of the left knee, currently evaluated as 10 percent disabling.  

10.  Entitlement to a total rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel



INTRODUCTION

The appellant served on active duty in the U.S. Army from January 1968 to January 1970.  He was a member of the California Army National Guard from January 1976 to May 1999, during which he was ordered to active federal service from December 1990 to June 1991, and from May 1 to May 9, 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In January 2003, the appellant testified at a Board videoconference hearing.  

When this matter was last before the Board in May 2007, the claims of entitlement to service connection for a skin disability, a headache disability, a disability manifested by muscle pain, a disability manifested by joint pain, a respiratory disability, a disability manifested by chronic hoarseness, and a gastrointestinal disability, were denied.  The remaining issues then on appeal - entitlement to service connection for chronic fatigue, sleep problems, uncontrolled urination, a liver disability, and a blood disability -- were remanded to the RO for additional evidentiary development.  

Pursuant to the Board's remand instructions, the appellant underwent VA medical examinations in connection with several of his claims, including entitlement to service connection for disabilities manifested by chronic fatigue, sleep problems, and a liver and blood disability.  According to the medical opinions received, the appellant's claimed symptoms may be due to hepatitis C and/or obstructive sleep apnea.  Thus, the Board has recharacterized the issues on appeal as set forth on the cover page of this decision.  

Also while the matter was in remand status, the appellant continued to pursue multiple additional claims.  In a March 2005 rating decision, the RO granted service connection for bilateral hearing loss and assigned an initial zero percent rating.  The appellant appealed the initial rating assigned.  

In a September 2008 rating decision, the RO denied service connection for right knee and right hip osteoarthritis, claimed as secondary to the service-connected left knee disability.  In a December 2008 rating decision, the RO denied ratings in excess of 10 percent for left knee degenerative arthritis and instability.  

In January 2012, the appellant again testified at a Board hearing with respect to the additional issues on appeal.  

At the hearing, the appellant claimed that he was unable to work as a result of his service-connected left knee disabilities.  Given his contentions, the Board has included the issue of entitlement to a total rating based on individual unemployability due to service-connected disability in the issues on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for unemployability, either expressly raised by the appellant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating).

The Board also finds that a claim of service connection for tinnitus has been raised by the evidence of record.   See e.g. August 2007 and January 2010 VA medical examination reports.  Because the RO has not yet adjudicated this issue, the Board does not have jurisdiction over it.  Thus, the issue of entitlement to service connection for tinnitus is referred to the RO for initial consideration.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (holding that the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  

As set forth in more detail below, a remand is necessary with respect to the issues of entitlement to service connection for disabilities manifested by chronic fatigue, sleep problems, uncontrolled urination, and a liver and blood disability, the issues of service connection for a right knee disability and a right hip disability, and the issues of entitlement to increased ratings for degenerative arthritis and instability of the left knee, to include a total rating based on individual unemployability due to service-connected disability.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Since the award of service connection, repeated examination has shown that the appellant exhibits no more than level II hearing loss in the right ear and Level II hearing loss in the left ear, with no marked interference with employment, frequent periods of hospitalization, or other exceptional or unusual disability features such that the schedular evaluation is inadequate.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.383, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In an August 2002 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  VA has since provided the appellant with letters containing the additional notification requirements imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In any event, the issue adjudicated in this decision stems from the appellant's appeal of the initial rating assigned by the RO following the award of service connection for bilateral hearing loss.  The Court has held that once service connection is granted, the claim has been substantiated, and further VCAA notice is generally not required.  Dingess/Hartman, 19 Vet. App. at 490 ("[O]nce a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 are for application.  Id.

In that regard, the Board finds that the notification requirements of 38 U.S.C.A. §§ 5104 and 7105 have been met.  A review of the record indicates that the appellant was duly provided notice of the decision on appeal, as well as an explanation of the procedure for obtaining appellate review of the decision.  Following receipt of his notice of disagreement, the appellant was appropriately notified of the pertinent rating criteria regarding the issue of entitlement to an initial compensable rating for bilateral hearing loss.  The Board notes that neither the appellant nor his representative has raised any allegations of prejudice regarding any notification deficiencies.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2009).  Neither the appellant nor his representative has argued otherwise.  The appellant's service treatment records are on file, as are all relevant post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  The appellant has not reported, nor does the record indicate, that there are any outstanding clinical records relevant to his claim.  

The appellant has also been afforded several VA medical examinations in connection with his claim, most recently in January 2010.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that the examinations are adequate.  The examination reports were provided qualified medical professionals and contain the necessary findings on which to base a decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the appellant nor his representative has challenged the adequacy of the examinations obtained, nor has the appellant alleged that his disability has increased in severity since he was last examined for VA compensation purposes.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Background

At an August 2004 VA medical examination, the appellant claimed to have a history of in-service noise exposure.  His current complaints included difficulty hearing conversations, particularly in noisy environments.  Audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
55
65
LEFT
5
10
10
55
60

Average puretone thresholds were 36 decibels on the right and 34 decibels on the left.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  The diagnosis was sensorineural hearing loss.  The examiner indicated that based on the appellant's claims of in-service noise exposure, it was at least as likely as not that his current hearing loss was related to military noise exposure.  

In a March 2005 rating decision, the RO granted service connection for bilateral hearing loss and assigned an initial zero percent rating, effective March 29, 2002.  The appellant appealed the initial rating assigned.  He claimed that a higher rating was warranted as he was unable to understand words that were spoken to him.  He also claimed to have little comprehension of conversations, television, or radio programs.  

In support of his appeal, the appellant submitted private clinical records showing that in August 2005, he sought treatment, claiming that he was noticing problems hearing in normal listening environments.  Audiometric testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
50
70
LEFT
5
10
5
50
60

Average puretone thresholds were 35 decibels on the right and 31.25 decibels on the left.  Speech audiometry revealed speech recognition ability of 88 percent, bilaterally.  The diagnosis was high frequency sensorineural hearing loss. 

At an August 2007 VA medical examination, audiological testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
55
65
LEFT
10
10
15
55
60

Average puretone thresholds were 37.5 decibels on the right and 33.75 decibels on the left.  Speech audiometry revealed speech recognition ability of 94 percent, bilaterally.  The diagnoses including sensorineural hearing loss with normal speech discrimination.  

The appellant was again afforded a VA medical examination in January 2010.  Audiological testing conducted in connection with that examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
50
70
LEFT
10
10
15
60
70

Average puretone thresholds were 37.5 decibels on the right and 38.75 decibels on the left.  Speech audiometry revealed speech recognition ability of 92 percent, bilaterally.  The diagnoses including sensorineural hearing loss with good speech discrimination.  The examiner indicated that the appellant's hearing loss disability had no significant effect on his occupation nor did affect his usual daily activities.  

At his January 2012 Board hearing, the appellant testified that he had difficulty hearing conversations.  He claimed that he could only hear "mumblings" or sometimes nothing at all.  


Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Where, as here, a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Under VA regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 (2011).

The regulatory provisions also provide two circumstances under which alternative tables can be employed.  One is where the puretone thresholds in any four of the five frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels or greater.  The second is where puretone thresholds are 30 decibels or less at frequencies of 1,000 Hertz and below, and are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86 (2011).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for bilateral hearing loss.

As noted, the appellant has undergone multiple audiometric examinations to evaluate his bilateral hearing acuity.  The August 2004 VA audiometric examination showed that he had an average pure tone threshold of 36 decibels in the right ear with speech discrimination of 100 percent correct.  He had an average pure tone threshold of 34 decibels in the left ear with speech discrimination of 96 percent correct.  The only possible interpretation of these examination results is that the appellant's hearing loss was at Level I in both ears.

The August 2005 private audiogram showed that he had an average pure tone threshold of 35 decibels in the right ear with speech discrimination of 88 percent correct.  He had an average pure tone threshold of 31.25 decibels in the left ear with speech discrimination of 88 percent correct.  The only possible interpretation of these examination results is that the appellant's hearing loss was at Level II, bilaterally.

At the August 2007 VA audiometric examination, the appellant exhibited an average pure tone threshold of 37.5 decibels in the right ear with speech discrimination of 94 percent correct.  He had an average pure tone threshold of 33.75 decibels in the left ear with speech discrimination of 94 percent correct.  The only possible interpretation of these examination results is that the appellant's hearing loss was at Level I in both ears.

Most recently, a January 2010 VA audiometric examination showed that he had an average pure tone threshold of 37.5 decibels in the right ear with speech discrimination of 92 percent correct.  He had an average pure tone threshold of 38.75 decibels in the left ear with speech discrimination of 92 percent correct.  Again, the only possible interpretation of these examination results is that the appellant's hearing loss was at Level I, bilaterally.

Under Table VI in the Rating Schedule, therefore, the criteria for a compensable rating have not been met with respect to any of these audiometric findings.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board has also considered the provisions of 38 C.F.R. § 4.86, but the results of these audiometric examinations show that the alternative table is not applicable.

The Board has carefully reviewed the remaining claims folder in its entirety, but finds no other probative evidence of record showing that the appellant's hearing loss disability is more severe for compensation purposes than demonstrated on the audiological evaluations discussed above.  His hearing acuity has remained relatively stable and there is no basis for the assignment of staged ratings.

The Board has considered the appellant's claims to the effect that he is unable to understand words that are spoken to him, that he has little comprehension of conversations, television, or radio programs, and that in conversations, he can only hear "mumblings" or sometimes nothing at all.  Having had the opportunity to observe the appellant's demeanor and interact with him at two Board hearings, the Board does not find his assertions in this regard to be credible.  Moreover, the Board finds that his assertions are contradicted multiple objective tests of his speech discrimination.  As set forth above, these tests results show that the appellant has "good" or "normal" speech discrimination abilities, as characterized by examiners.  The Board assigns far greater probative value to the objective medical evidence than to the assertions of the appellant offered in the context of a claim for monetary benefits.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability); see also Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, and desire for monetary gain).  For these reasons and bases, the Board finds that the preponderance of the evidence is against an initial compensable schedular rating for bilateral hearing loss.  

In reaching this decision, the Board has also considered whether an extraschedular rating is warranted with respect to the appellant's bilateral hearing loss.  Bagwell v. Brown, 9 Vet. App. 157 (1996) (the question of extraschedular rating is a component of the veteran's claim for an increased rating).  After reviewing the record, however, the Board finds that there is no basis for further action on this question.  The objective evidence of record demonstrates that the appellant's service-connected hearing loss does not markedly interfere with his employment, beyond that contemplated by the rating schedule.  Indeed, as set forth above, a VA examiner indicated that the appellant's hearing loss disability had no significant effect on his occupation nor did affect his usual daily activities.  There is also no evidence of record showing that he has been frequently hospitalized due to hearing loss.  Indeed, it does not appear that he has been hospitalized for this disability at all.  Consequently, the Board finds that no further action on this matter is warranted.  38 C.F.R. § 3.321(b)(1) (2011); Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  


REMAND

For numerous reasons, additional evidentiary is required prior to additional appellate consideration of the remaining issues on appeal.

Service connection for disabilities manifested by chronic fatigue, sleep problems, uncontrolled urination, and a liver and blood disability

With respect to the appellant's claims of service connection for disabilities manifested by chronic fatigue, sleep problems, uncontrolled urination, and a liver and blood disability, he initially contended that such signs and symptoms were due to his Gulf War service.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2011).  Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses arising from service in Southwest Asia during the Gulf War, but only if such disability by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  Id.  

As set forth above, pursuant to the Board's May 2007 remand instructions, the appellant underwent VA medical examinations in connection with his claims of service connection for disabilities manifested by chronic fatigue, sleep problems, uncontrolled urination, and a liver and blood disability.  According to the medical opinions received, the appellant's claimed symptoms of chronic fatigue and sleep problems, and his liver and blood disabilities, are due to hepatitis C and/or obstructive sleep apnea.  The examiner, however, did not comment on the etiology of the appellant's current hepatitis C and obstructive sleep apnea, nor did he provide the requested opinion regarding the appellant's claimed uncontrolled urination.  Under these circumstances, a remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Service connection for right knee and right hip disabilities 

The appellant also seeks service connection for right knee and right hip disabilities.  The basis for the appellant's claims is somewhat unclear.  

The appellant initially claimed that his right knee and right hip disabilities were secondary to his service-connected left knee disability.  See October 2006 claim.  He has reiterated these contentions in subsequent statements and at his January 2012 Board hearing.  

In support of his claim, however, however, the appellant has submitted an August 2007 statement from his private physician who noted that the appellant reported that in 1972, he sustained a right knee injury during military service which was surgically repaired.  The appellant's physician indicated that the appellant's current knee and hip osteoarthritis was more likely than not related to the reported in-service right knee injury.  

The Board finds, however, that the objective record on appeal flatly refutes the appellant's reports of a right knee injury with surgical repair during active service.  Service treatment records corresponding to the appellant's period of active duty in the U.S. Army from January 1968 to January 1970 are wholly negative for complaints or findings of right knee injury, symptoms, or disability.  Moreover, the appellant's personnel records show that he was not on active duty in 1972, when he claims to have sustained an in-service right knee injury, nor was he a member of the California Army National Guard.  Indeed, he did not join the National Guard until 1976.  Significantly, when the appellant was examined in January 1976, in connection with his enlistment in the National Guard, it was noted that he had a history of a football injury to his right knee with surgical repair of torn ligaments in January 1972.  Based on the foregoing, the Board expressly finds that the appellant's claims of an in-service right knee injury with surgical repair are wholly lacking in credibility, as they are contradicted by the evidence of record.  As a result, the Board further finds that the probative value of the August 2007 medical opinion submitted by the appellant is of little probative value as it is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board is unable to find any other probative evidence suggesting a nexus between the appellant's current right knee and hip disabilities and his active service or any incident therein.  

The Board finds, however, that additional evidentiary development is necessary in order to address the question of the relationship between the appellant's current right knee and hip disabilities and his service-connected left knee disability.  

In that regard, the Board notes that in June 2008, the appellant was afforded a VA medical examination in connection with his claim.  The examiner noted that the RO had requested an opinion regarding the relationship between the appellant's claimed right knee and hip disabilities and his service-connected left knee disability.  At the examination, however, the appellant told the examiner that he had injured his right knee in 1971 while he was in service and that "they went in and fixed it."  Possibly confused by the contradictory evidence of record as well as the appellant's changing theories of entitlement, the examiner indicated that he was unable to provide an opinion regarding the etiology of the appellant's right knee and hip disabilities, including whether they were related to his service-connected left knee disability, without resorting to speculation.  

The Court has held that "before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In other words, in cases such as this, where an examiner concludes that an opinion cannot be provided without resorting to speculation, it must "be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes."  Id. at 7.  If not, "it is the Board's duty to remand for further development."  Id.

In this case, although it appears that the examiner may have been confused by the appellant's reported medical history and changing theories of entitlement, the basis for the examiner's inability to provide an etiology opinion without resorting to speculation is unfortunately unclear.  Thus, another medical opinion is therefore necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Additionally, the Board notes that at his January 2012 Board hearing, the appellant claimed that his doctors had told him that his right knee and hip disabilities were related to his service-connected left knee disability.  The appellant is advised that there is currently no such opinion of record and that it would be to his benefit to submit a statement from his physicians memorializing their purported opinions regarding the relationship between his right knee and hip disabilities and his service-connected left knee disability.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the Board has the duty to suggest the submission of evidence that may have been overlooked).

Also at the January 2012 hearing, the appellant reported that he was in receipt of workers' compensation benefits in connection with a right knee injury he sustained in 2007 or 2008.  The appellant testified that he would submit such workers' compensation records for consideration in connection with his appeal and the Board held the record open for a period of 60 days for that purpose.  The appellant, however, failed to submit those records.  Nonetheless, because such records are relevant to his claim, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Board advises the appellant that he is obligated to cooperate fully with VA's efforts to obtain such relevant records, including providing enough information to identify and locate the records and authorizing the release of such records in a form acceptable to the custodian.  Id.

Finally, at the January 2012 hearing, the appellant's representative indicated that the appellant had undergone right knee surgery in November 2011 at Riverside Community Hospital with subsequent treatment at TriCity Therapy Center.  Records from those facilities are not of record.  Given that such records are relevant to the appellant's claim, an attempt must be made to obtain them.  Id.  

Entitlement to increased ratings for degenerative arthritis and instability of the left knee, to include a total rating based on individual unemployability

At his January 2012 Board hearing, the appellant claimed that he had been adjudged totally disabled by the Social Security Administration (SSA) as a result of his service-connected left knee disability.  VA is required to obtain relevant records from a Federal department or agency, including SSA.  See 38 C.F.R. § 3.159(c)(2) (2011); McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008).  Given the appellant's hearing testimony, SSA records are relevant to his claims for increased ratings for his service-connected left knee disabilities and must be requested.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir. 2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").

The appellant also testified that he was receiving treatment for his left knee disability from non-VA physicians and was scheduled to undergo left knee surgery for a total knee replacement in April or May 2012.  Again, records from these private providers are relevant to the claim and must be requested.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Board again advises the appellant that he is obligated to cooperate fully with VA's efforts to obtain such relevant records, including providing enough information to identify and locate the records and authorizing the release of such records in a form acceptable to the custodian.  Id.

Additionally, given the appellant's hearing testimony, it appears that the nature and severity of his service-connected left knee disability may have changed materially since he was last examined for VA compensation purposes in June 2008.  Under these circumstances, the Board finds that an additional VA medical examination is necessary to ensure that the appellant's left knee disabilities are appropriately evaluated.  38 C.F.R. § 3.159(c)(4) (2011); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that when a claimant alleges that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination); see also 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2012) (rating criteria for evaluating knee replacement).  

Finally, given the appellant's claims that he is unable to work due to his left knee disability, the Board finds that the issue of entitlement to a total rating based on unemployability due to service-connected disability must be considered.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for a total rating based on individual unemployability expressly raised by the appellant involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary information and authorization from the appellant, the RO should contact the appropriate Workers' Compensation Board, or other appropriate repository of records, and request records corresponding to the appellant's claims for compensation for industrial injuries to his knees reportedly sustained in 2007 or 2008.  

2.  After obtaining the necessary information and authorization from the appellant, the RO should contact Riverside Community Hospital and TriCity Therapy Center and request clinical records pertaining to the appellant for the period from October 2011 to the present.  

3.  The RO should contact SSA and request records corresponding to the appellant's claimed award of disability benefits.  

4.  After all available records referenced above have been obtained and associated with the record, the appellant should be scheduled for a VA medical examination to determine the nature and etiology of his claimed right knee and right hip disabilities.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any current right knee or hip disability identified on examination is causally related to or aggravated by the appellant's service-connected left knee disability.  The examiner should be advised that the appellant's reports of an in-service right knee injury have been determined to be lacking in credibility.  

5.  After all available records requested above have been obtained and associated with the record, the appellant should be scheduled for a VA medical examination to determine the current severity of his service-connected right knee disability.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should specifically delineate all symptomatology associated with the appellant's service-connected left knee disability, including any loss of motion and  instability and comment on the severity of such symptomatology.  He or she should also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  

6.  The appellant should be scheduled for a VA medical examination to evaluate the nature and etiology of any current disability manifested by chronic fatigue, sleep problems, and uncontrolled urination.  The claims folder must be made available to the examiner for review in connection with the examination.  

The examiner should be asked to delineate the appellant's claimed symptoms of chronic fatigue, sleep problems, and uncontrolled urination, and comment whether there is any objective evidence that the appellant suffers from such symptoms.  If so, the examiner should opine whether it is at least as likely as not that such symptoms are attributable to a known clinical cause or diagnosis or whether such symptoms are due to an undiagnosed illness (or a medically unexplained chronic multisymptom illness such as irritable bowel syndrome) resulting from service in Southwest Asia during the Gulf War. 

If the claimed symptoms are attributable to a known clinical diagnosis, including hepatitis C or obstructive sleep apnea, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the diagnosed disability, including hepatitis C and obstructive sleep apnea, is causally related to the appellant's periods of active service (i.e. from January 1968 to January 1970, from December 1990 to June 1991, and from May 1 to May 9, 1992), or any incident therein.  

7.  After the actions above have been completed, and after conducting any additional notification and development deemed necessary, the RO should readjudicate the claims, considering all the evidence of record.  The RO must also consider the issue of entitlement to a total rating based on individual unemployability.  If the benefit sought remains denied, the appellant and his representative should be furnished a supplemental statement of the case, including citations to 38 C.F.R. §§ 3.321, 3.340, 3.341, and 4.16, and given the appropriate opportunity to respond.

The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K.B. Conner
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


